     Case 3:17-cv-00079-H-LL Document 96 Filed 01/04/19 PageID.755 Page 1 of 14



 1    SULLIVAN HILL REZ & ENGEL
      A Professional Law Corporation
 2    Shannon D. Sweeney, SBN 204868
      Sweeney@sullivanhill.com
 3    600 B Street, Suite 1700
      San Diego, California 92101
 4    Telephone: (619) 233-4100
      Fax Number: (619) 231-4372
 5
      Attorneys for Defendants:
 6    MARK A. WILLIS; BEYOND REVIEW, LLC; IMAGE ENGINE, LLC; and
      WILLIS GROUP, LLC
 7

 8                               UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10    ENSOURCE INVESTMENTS LLC,               )   CASE NO. 17CV0079 H LL
      a Delaware limited liability company,   )
11                                            )
                            Plaintiff,        )   ANSWER TO FIRST AMENDED
12                                            )   COMPLAINT
      v.                                      )
13                                            )
      THOMAS P. TATHAM, an individual;        )
14    MARK A. WILLIS, an individual;          )
      PDP MANAGEMENT GROUP, LLC,              )
15    a Texas limited liability company;      )
      TITLE ROVER, LLC, a Texas limited       )
16    liability company; BEYOND               )
      REVIEW, LLC, a Texas limited            )   Magistrate Judge: Hon. Linda Lopez
17    liability company; IMAGE ENGINE,        )
      LLC, a Texas limited liability          )   District Judge: Hon. Marilyn L. Huff
18    company; WILLIS GROUP, LLC, a           )   Courtroom: 15A
      Texas limited liability company; and    )   Action filed: January 13, 2017
19    DOES 1-50,                              )
                                              )
20                          Defendants.       )
                                              )
21                                            )
22

23    TO THE HONORABLE JUDGE OF THIS COURT:
24                COMES NOW, Defendants MARK A. WILLIS (“Willis”), an individual;
25    BEYOND REVIEW, LLC, a Texas limited liability company; IMAGE ENGINE,
26    LLC, a Texas limited liability company; WILLIS GROUP, LLC, a Texas limited
27    liability company, (collectively, “ Answering    Defendants”), files this Answer to
28    Plaintiff, EnSource Investments LLC's First Amended Complaint.

      401191-v1                               -1-                         Case No. 17CV0079 H JMA
     Case 3:17-cv-00079-H-LL Document 96 Filed 01/04/19 PageID.756 Page 2 of 14



 1                                     I.     INTRODUCTION
 2                1.   To the extent they apply to the Answering Defendants, the allegations of
 3    Paragraph 1 of the First Amended Complaint are denied.
 4                2.   Defendant Willis admits Plaintiff was solicited for an investment in
 5    Hopewell, and denies the remaining allegations in Paragraph 2 of the First Amended
 6    Complaint.
 7                3.   The Answering Defendants deny the allegations in Paragraph 3 of the
 8    First Amended Complaint.
 9                4.   The Answering Defendants deny the allegations in Paragraph 4 of the
10    First Amended Complaint.
11                               II.   JURISDICTION AND VENUE
12                5.   Answering Defendants admit that Plaintiff purports to bring this lawsuit
13    under the statutes referred to in Paragraph 5 of the First Amended Complaint. Except
14    as expressly admitted, Answering Defendants deny each and every allegation of
15    Paragraph 5 of the First Amended Complaint.
16                6.   Answering Defendants lack sufficient information or knowledge to form
17    a belief as to the truth of the allegations in Paragraph 6 of the First Amended and
18    therefore deny them.
19                7.   Answering Defendants admit that the statutes cited govern venue.
20    Except as expressly admitted, Answering Defendants deny each and every allegation
21    in Paragraph 7 of the First Amended Complaint.
22                                          III.   PARTIES
23                8.   Answering Defendants lack sufficient information or knowledge to form
24    a belief as to the truth of the allegations in Paragraph 8 of the First Amended
25    Complaint and therefore deny them.
26                9.   The allegations contained in Paragraph 9 of the First Amended Complaint
27    relate to a defendant other than Answering Defendants and no answer is required. To
28    the extent the allegations contained in this Paragraph relate to Answering Defendants,

      401191-v1                                    -2-                        Case No. 17CV0079 H JMA
     Case 3:17-cv-00079-H-LL Document 96 Filed 01/04/19 PageID.757 Page 3 of 14



 1    they are denied.
 2                10.   To the extent the allegations in this Paragraph relate to Answering
 3    Defendant Willis, he admits that he resides in Houston, Texas and that he is a
 4    businessman and entrepreneur. Willis also admits he was a manager at Hopewell.
 5    Except as expressly admitted, Answering Defendants deny each and every allegation
 6    of Paragraph 10 of the First Amended Complaint.
 7                11.   The allegations contained in Paragraph 11 of the First Amended
 8    Complaint relate to a defendant other than Answering Defendants and no answer is
 9    required.
10                12.   The allegations contained in Paragraph 12 of the First Amended
11    Complaint relate to a defendant other than Answering Defendants and no answer is
12    required.
13                13.   The allegations contained in Paragraph 13 of the First Amended
14    Complaint relate to a defendant other than Answering Defendants and no answer is
15    required. To the extent the allegations contained in this Paragraph relate to Answering
16    Defendants, they are denied.
17                14.   Answering Defendant Beyond Review, LLC admits that it is a Texas
18    limited liability company with its principal place of business at 1400 Post Oak
19    Boulevard, Suite 200, Houston, Texas 77056.              Except as expressly admitted,
20    Answering Defendants deny each and every allegation in Paragraph 14 of the First
21    Amended Complaint.
22                15.   Answering Defendant Image Engine, LLC admits that it is a Texas
23    limited liability company with its principal place of business at 1400 Post Oak
24    Boulevard, Suite 200, Houston, Texas 77056.              Except as expressly admitted,
25    Answering Defendants deny each and every allegation in Paragraph 15 of the First
26    Amended Complaint.
27                16.   Answering Defendant Willis Group, LLC admits that it is a Texas limited
28    liability company with its principal place of business at 1400 Post Oak Boulevard,

      401191-v1                                    -3-                         Case No. 17CV0079 H JMA
     Case 3:17-cv-00079-H-LL Document 96 Filed 01/04/19 PageID.758 Page 4 of 14



 1    Suite 200, Houston, Texas 77056.             Except as expressly admitted, Answering
 2    Defendants deny each and every allegation in Paragraph 16 of the First Amended
 3    Complaint.
 4

 5                                       ALTER EGO ALLEGATIONS
 6                         Image Engine, Beyond Review, and Defendant Willis
 7                17.   The Answering Defendants deny the allegations in Paragraph 17, and all
 8    subparts, of the First Amended Complaint.
 9                18.   The Answering Defendants deny the allegations in Paragraph 18 of the
10    First Amended Complaint.
11                       PDP MANAGEMENT AND DEFENDANT TATHAM
12                19.   The allegations contained in Paragraph 19 of the First Amended
13    Complaint relate to a defendant other than Answering Defendants and no answer is
14    required.
15                20.   The allegations contained in Paragraph 20 of the First Amended
16    Complaint appear to relate to a defendant other than Answering Defendants and no
17    answer is required. To the extent the allegations contained in this Paragraph relate to
18    Answering Defendants, they are denied.
19                                 IV.    GENERAL ALLEGATIONS
20                A. HOPEWELL’S UNDISCLOSED DIRE FINANCIAL CONDITION
21                21.   To the extent the allegations contained in this Paragraph relate to
22    Answering Defendant Willis, he admits that Plaintiff received Private Placement
23    Memorandum in connection with its interest in investing in Hopewell. Except as
24    expressly admitted, Answering Defendants deny each and every allegation of
25    Paragraph 21 of the First Amended Complaint.
26                22.   Regarding the averments in Paragraph 22, the document speaks for itself
27    and no answer is required.
28


      401191-v1                                    -4-                         Case No. 17CV0079 H JMA
     Case 3:17-cv-00079-H-LL Document 96 Filed 01/04/19 PageID.759 Page 5 of 14



 1                23.    Regarding the averments in Paragraph 23, the document speaks for itself
 2    and no answer is required. To the extent the allegations contained in this Paragraph
 3    relate to Answering Defendants, they are denied.
 4                24.    To the extent the allegations contained in this Paragraph relate to
 5    Answering Defendants, they are denied.
 6                25.    To the extent the allegations contained in this Paragraph relate to
 7    Answering Defendants, they are denied.
 8                26.    To the extent the allegations contained in this Paragraph relate to
 9    Answering Defendants, they are denied.
10                27.    The Answering Defendants admit that a bridge loan was negotiated and
11    entered, and that it was guaranteed by Willis. The Answering Defendants deny the
12    remaining allegations in the Paragraph.
13                B. MISREPRESENTATIONS CONCERNING THE USE OF THE
14                      INVESTMENT PROCEEDS
15                28.    The Answering Defendants admit that Plaintiff was told that the Entity
16    Defendants would be providing legitimate services to Hopewell. The remaining
17    allegations contained in this Paragraph are denied, excepting the averments in
18    Paragraph 28, lines17-18, where the document speaks for itself and no answer is
19    required.
20                29.    To the extent the allegations contained in this Paragraph relate to
21    Answering Defendants, they are denied.
22                30.    The Answering Defendants admit that Plaintiff’s first investment in
23    Hopewell was $205,000, and deny the remaining allegations contained in Paragraph
24    30 of the First Amended Complaint.
25                31.    The Answering Defendants deny the allegations contained in Paragraph
26    31 of the First Amended Complaint.
27                32.    The Answering Defendants admit that Plaintiff’s second investment in
28    Hopewell was $20,000, and deny the remaining allegations contained in Paragraph 32

      401191-v1                                     -5-                         Case No. 17CV0079 H JMA
     Case 3:17-cv-00079-H-LL Document 96 Filed 01/04/19 PageID.760 Page 6 of 14



 1    of the First Amended Complaint.
 2                33.     The Answering Defendants admit that Plaintiff’s third investment in
 3    Hopewell was $205,000, and deny the remaining allegations contained in Paragraph
 4    33 of the First Amended Complaint.
 5                34.     The Answering Defendants deny the allegations contained in Paragraph
 6    34 of the First Amended Complaint.
 7                35.     The Answering Defendants deny the allegations contained in Paragraph
 8    35 of the First Amended Complaint.
 9                C. MISREPRESENATIONS CONCERNING THE PROGRESS AND
10                      BUSINESS STATE OF HOPEWELL
11                36.     Regarding the averments in Paragraph 36, the document speaks for itself
12    and no answer is required.
13                37.     The allegations contained in Paragraph 37 of the First Amended
14    Complaint are denied. The document speaks for itself.
15                38.     To the extent the allegations contained in this Paragraph relate to
16    Answering Defendants, they are denied.
17                39.     To the extent the allegations contained in this Paragraph relate to
18    Answering Defendants, they are denied.
19                D. MISREPRESENTATIONS CONCERNING THE TECHNOLOGY
20                      AND KNOW-HOW OF TITLE ROVER AND HOPEWELL
21                40.     To the extent the allegations contained in this Paragraph relate to
22    Answering Defendants, they are denied.
23                41.     To the extent the allegations contained in this Paragraph relate to
24    Answering Defendants, they are denied.
25                42.     To the extent the allegations contained in this Paragraph relate to
26    Answering Defendants, they are denied.
27                43.     To the extent the allegations contained in this Paragraph relate to
28    Answering Defendants, they are denied.

      401191-v1                                      -6-                         Case No. 17CV0079 H JMA
     Case 3:17-cv-00079-H-LL Document 96 Filed 01/04/19 PageID.761 Page 7 of 14



 1                                 FIRST CLAIM
       VIOLATION OF SECTION 10(b) OF THE EXCHANGE ACT AND RULE 10b-
 2                      5(b) PROMULGATED THEREUNDER
              (Against Defendants Tatham, Willis, and Entity Defendants)
 3

 4                44.   Answering Defendants repeat and incorporate by reference its answers to
 5    Paragraph 1 through 43 as though fully set forth herein.
 6                45.   The allegations contained in Paragraph 45 of the First Amended
 7    Complaint are denied.
 8                46.   The factual allegations and legal conclusions contained in Paragraph 46
 9    of the First Amended Complaint are denied.
10                47.   The allegations contained in Paragraph 47 of the First Amended
11    Complaint are denied.
12                48.   The factual allegations and legal conclusions contained in Paragraph 48
13    of the First Amended Complaint are denied.
14                49.   The factual allegations and legal conclusions contained in Paragraph 49
15    of the First Amended Complaint are denied.
16                50.   The factual allegations and legal conclusions contained in Paragraph 50
17    of the First Amended Complaint are denied.
18                51.   The factual allegations and legal conclusions contained in Paragraph 51
19    of the First Amended Complaint are denied.
20                                  SECOND CLAIM
                                      CONVERSION
21        (Against Defendants Tatham, Willis, PDP Management, Title Rover, Beyond
                          Review, Image Engine and Willis Group)
22

23                52.   Answering Defendants repeat and incorporate by reference its answers to
24    Paragraph 1 through 51 as though fully set forth herein.
25                53.   The allegations contained in Paragraph 53 of the First Amended
26    Complaint are denied.
27                54.   The allegations contained in Paragraph 54 of the First Amended
28    Complaint are denied.

      401191-v1                                    -7-                         Case No. 17CV0079 H JMA
     Case 3:17-cv-00079-H-LL Document 96 Filed 01/04/19 PageID.762 Page 8 of 14



 1                55.    The allegations contained in Paragraph 55 of the First Amended
 2    Complaint are denied.
 3                                           THIRD CLAIM
                                INTENTIONAL MISREPRESENTATION
 4                      (Against Defendants Tatham, Willis, and Entity Defendants)
 5                56.    Answering Defendants repeat and incorporate by reference its answers to
 6    Paragraph 1 through 55 as though fully set forth herein
 7                57.    The allegations contained in Paragraph 57 of the First Amended
 8    Complaint are denied.
 9                58.    The factual allegations and legal conclusions contained in Paragraph 58
10    of the First Amended Complaint are denied.
11                59.    The factual allegations and legal conclusions contained in Paragraph 59
12    of the First Amended Complaint are denied.
13                60.    The allegations contained in Paragraph 60 of the First Amended
14    Complaint are denied.
15                61.    The factual allegations and legal conclusions contained in Paragraph 61
16    of the First Amended Complaint are denied.
17                                          FOURTH CLAIM
                         UNFAIR COMPETITION (BUSINESS & PROFESSIONS
18                                       CODE §17200, et seq.)
                        (Against Defendants Willis, Tatham, and Entity Defendants)
19

20                62.    Answering Defendants repeat and incorporate by reference its answers to
21    Paragraph 1 through 61 as though fully set forth herein.
22                63.    Paragraph 63 contains solely legal conclusions to which a response is not
23    required.
24                64.    Paragraph 64 contains solely legal conclusions to which a response is not
25    required.
26                65.    The factual allegations and legal conclusions contained in Paragraph 65
27    of the First Amended Complaint are denied.
28                66.    The factual allegations and legal conclusions contained in Paragraph 66

      401191-v1                                      -8-                         Case No. 17CV0079 H JMA
     Case 3:17-cv-00079-H-LL Document 96 Filed 01/04/19 PageID.763 Page 9 of 14



 1    of the First Amended Complaint are denied.
 2                67.   The factual allegations and legal conclusions contained in Paragraph 67
 3    of the First Amended Complaint are denied.
 4                68.   The factual allegations and legal conclusions contained in Paragraph 68
 5    of the First Amended Complaint are denied.
 6                69.   The factual allegations and legal conclusions contained in Paragraph 69
 7    of the First Amended Complaint are denied.
 8                70.   The factual allegations and legal conclusions contained in Paragraph 70
 9    of the First Amended Complaint are denied.
10                71.   The factual allegations and legal conclusions contained in Paragraph 71
11    of the First Amended Complaint are denied.
12                                          JURY REQUEST
13                72.   This Paragraph needs no admission or denial.
14                                    AFFIRMATIVE DEFENSES
15                                 FIRST AFFIRMATIVE DEFENSE
16                Plaintiff’s claims are barred because they fail to state facts sufficient to
17    constitute claims for relief or causes of action against the Answering Defendants.
18                               SECOND AFFIRMATIVE DEFENSE
19                Plaintiff’s damages, if any, were the proximate result of its own conduct and
20    decisions, and Plaintiff engaged in such conduct and made decisions knowing full
21    well the risks involved, so as to have assumed any such risks and the likely
22    consequences of such risks.
23                                THIRD AFFIRMATIVE DEFENSE
24                Plaintiff’s claims are barred because Answering Defendants assert, without
25    admitting that it engaged in any of the acts or conduct attributed to it by the First
26    Amended Complaint, that any of the alleged acts or conduct which the Answering
27    Defendants may have engaged in were reasonable, justified, in good faith, privileged
28    and/or for legitimate, non-discriminatory business reasons.

      401191-v1                                    -9-                         Case No. 17CV0079 H JMA
 Case 3:17-cv-00079-H-LL Document 96 Filed 01/04/19 PageID.764 Page 10 of 14



 1                               FOURTH AFFIRMATIVE DEFENSE
 2               Plaintiff’s claims are barred because Answering Defendants at all times acted in
 3   good faith and had no knowledge or were not reckless in not knowing that any alleged
 4   statements or omissions made were false or misleading when made.
 5                                 FIFTH AFFIRMATIVE DEFENSE
 6               Plaintiff’s claims are barred because any allegedly untrue statement of fact,
 7   omissions of fact, misleading statements, or other actions allegedly made by
 8   the Answering Defendants were not material to the investment.
 9                                 SIXTH AFFIRMATIVE DEFENSE
10               Plaintiff’s claims are barred because, as an admitted Accredited Investor and/or
11   as a result of its extensive due diligence, Plaintiff knew or, in the exercise of
12   reasonable care, should have known of any alleged misrepresentations and an
13   omission set forth in the First Amended Complaint, and was thus negligent with
14   respect to the purchase of its Securities. This negligence was the cause in fact and
15   proximate cause of the alleged damages asserted in the First Amended Complaint.
16                              SEVENTH AFFIRMATIVE DEFENSE
17               Plaintiff’s claims are barred because no conduct attributable to Answering
18   Defendants was the cause in fact or proximate cause of the alleged damages Plaintiff
19   seek to recover in this action.
20                               EIGHTH AFFIRMATIVE DEFENSE
21               Plaintiff’s claims are barred because Plaintiff did not reasonably rely on any of
22   the statements or omissions alleged in the First Amended Complaint in deciding to
23   purchase its Securities.
24                                NINTH AFFIRMATIVE DEFENSE
25               Plaintiff’s claims are barred because Plaintiff failed to plead fraud or its
26   predicate acts with sufficient particularity under the Private Securities Litigation
27   Reform Act and Rule 9 of the Federal Rules of Civil Procedure.
28


     401191-v1                                     - 10 -                        Case No. 17CV0079 H JMA
 Case 3:17-cv-00079-H-LL Document 96 Filed 01/04/19 PageID.765 Page 11 of 14



 1

 2                                    TENTH AFFIRMATIVE DEFENSE
 3               Plaintiff’s claims are barred because factors other than the allegedly untrue
 4   statements of material fact, omissions of material fact, misleading statements or other
 5   alleged actions by Answering Defendants caused some or all of Plaintiff’s alleged
 6   damages.
 7                              ELEVENTH AFFIRMATIVE DEFENSE
 8               Plaintiff’s claims are barred because Plaintiff failed to mitigate its damages, if
 9   any.
10                               TWELFTH AFFIRMATIVE DEFENSE
11               Plaintiff’s UCL claim is inapplicable to claims related to the sale of securities.
12                             THIRTEENTH AFFIRMATIVE DEFENSE
13               Plaintiff’s claims    are   barred   because    Answering     Defendants        lacked
14   the scienter required for liability.
15                            FOURTEENTH AFFIRMATIVE DEFENSE
16               Plaintiff’s claims are barred by own unclean hands, fraud, and wrongful
17   conduct.
18                              FIFTEENTH AFFIRMATIVE DEFENSE
19               Plaintiff’s claims are barred by estoppel and/or waiver.
20                              SIXTEENTH AFFIRMATIVE DEFENSE
21               Plaintiff’s claims are barred because Answering Defendants were not involved
22   in the alleged conversion.
23                            SEVENTEENTH AFFIRMATIVE DEFENSE
24               Plaintiff’s claims are inactionable because any misrepresentations made by the
25   Answering Defendants were mere puffery.
26                             EIGHTEENTH AFFIRMATIVE DEFENSE
27               Plaintiff’s claims are barred by their own breach of contract.
28


     401191-v1                                        - 11 -                        Case No. 17CV0079 H JMA
 Case 3:17-cv-00079-H-LL Document 96 Filed 01/04/19 PageID.766 Page 12 of 14



 1                              NINETEENTH AFFIRMATIVE DEFENSE
 2               Answering Defendants’ alleged conduct was not unlawful, unfair or fraudulent,
 3   and was not likely to mislead.
 4                              TWENTIETH AFFIRMATIVE DEFENSE
 5               Answering Defendants’ statements, if any, were forward looking statements
 6   accompanied by cautionary language, and thus protected by a safe harbor.
 7                            TWENTY FIRST AFFIRMATIVE DEFENSE
 8               Answering Defendants presently have insufficient knowledge or information
 9   upon which to form a belief as to whether, as yet unknown, affirmative defenses exist,
10   so it reserves the right to assert additional affirmative defenses in the event further
11   discovery indicates it would be appropriate.
12                                                V. PRAYER
13               WHEREFORE, Answering Defendants pray for judgment as follows:
14               1.      That the First Amended Complaint be dismissed against the Answering
15   Defendants with prejudice;
16               2.      That Plaintiff takes nothing by its action, and that Judgment be entered in
17   favor of Answering Defendants; and
18               3.      That the Answering Defendants be awarded any and all further relief, in
19   law or equity, to which they are entitled.
20   Dated:           January 4, 2019               SULLIVAN HILL REZ & ENGEL
                                                    A Professional Law Corporation
21

22                                                  By:          /s/ Shannon D. Sweeney
                                                          Shannon D. Sweeney
23                                                        Attorneys for Defendants:
                                                          MARK A. WILLIS; BEYOND
24                                                        REVIEW, LLC; IMAGE ENGINE, LLC;
                                                          and WILLIS GROUP, LLC
25

26

27

28


     401191-v1                                       - 12 -                        Case No. 17CV0079 H JMA
 Case 3:17-cv-00079-H-LL Document 96 Filed 01/04/19 PageID.767 Page 13 of 14



 1                                           PROOF OF SERVICE
 2          I am employed in the City and County of San Diego by the law firm of Sullivan
     Hill Rez & Engel, 600 B Street, Suite 1700, San Diego, California 92101. My
 3   electronic notification address is saurer@sullivanhill.com. I am over the age of 18
     and not a party to this action.
 4
                 On January 4, 2019, I served the attached document(s):
 5
                       ANSWER TO FIRST AMENDED COMPLAINT
 6
     on the parties, through their attorneys of record, by placing copies thereof in sealed
 7   envelopes (except for facsimile or e-mail transmission), addressed as shown below,
     for service as designated below:
 8
                 BY U.S. MAIL (C.C.P § 1013(a)) by placing a true copy in a sealed envelope
 9               addressed as follows:
10       Thomas P. Tatham
         1326 Rutland St.
11       Houston, TX 77008
         tpt@lngpartners.com
12

13               I am readily familiar with Sullivan Hill Rez & Engel’s practice of collection and
                 processing correspondence for mailing. Under that practice, documents are
14               deposited with the U.S. Postal Service on the same day which is stated in the
                 proof of service, with postage fully prepaid at San Diego, California 92101 in
15               the ordinary course of business. I am aware that on motion of party served,
                 service is presumed invalid if the postal cancellation date or postage meter date
16               is more than one day after the date stated in this proof of service.
17               BY ELECTRONIC MAIL (C.C.P. § 1010.6(a)(6)) and pursuant to Rule
                 2.251. The recipient’s name and electronic mail address to which I transmitted
18               the foregoing documents is set forth above. A printed form of this Proof of
                 Service bearing my original signature in the manner provided by Rule
19               2.251(i)(4) is available for inspection and copying on the request of the Court or
                 any party to this action or proceeding. My electronic notification address is set
20               forth above.
21               Thomas P. Tatham
                 1326 Rutland St.
22               Houston, TX 77008
                 tpt@lngpartners.com
23
                 BY ELECTRONIC SERVICE VIA CM/ECF: Pursuant to controlling
24               General Orders and LBR, the foregoing document will be served by the court
                 via NEF and hyperlink to the document. I checked the CM/ECF docket for this
25               bankruptcy case or adversary proceeding and determined that the following
                 persons are on the Electronic Mail Notice List to receive NEF transmission at
26               the email addresses stated below:
27

28


     401191-v1                                      - 13 -                        Case No. 17CV0079 H JMA
Case 3:17-cv-00079-H-LL Document 96 Filed 01/04/19 PageID.768 Page 14 of 14
